AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet I



                                     UNITED STATES DISTRICT COURT
                                                         Eastern District of Arkansas

            UNITED STATES OF AMERJCA                                  )) JUDGMENT IN A CRIMINAL CASE
                                V.                                    )   (For Revocation ofprobation or Supervised  R&U      ED
                                                                                                                  U.S. 01micT COURT
                                                                      )                                     EASTERN DISTRICT ARKANSAS
                Marcus Jermaine Buckner                               )
                                                                      ) Case No. 4:17-cr-110-DPM-1
                                                                      ) USM No. 31358-009
                                                                      )
                                                                      ) Latrece Gra                                                       ERK
THE DEFENDANT:
~ admitted guilt to violation of condition(s)           --'-'M=a~n=d~.~&~S=p-=-e=c=·----- of the term of supervision.
•   was found in violation of condition(s) count(s) _ _ _ _ _ _ _ _ after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number              Nature of Violation                                                              Violation Ended
1 (Mand. 2 & 3)                Using a controlled substanced, a Grade C Violation                              10/02/2019

2 (Spec. 1)                     Failing to participate in substance abuse treatment,

                                       a Grade C Violation                                                     11/03/2019

3 (Spec.}                       Failure to pay special assessment, a Grade C Violation                         11/15/2019

       The defendant is sentenced as provided in pages 2 through _ _8__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
•   The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address untn all fines, restitution, costs, and special assessments imposed by this judgment are
fully patd. ~f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
econoIIllc circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 9713                                                   01/30/2020
                                                                                             Date of Imposition of Judgment
Defendant's Year of Birth:           1981

City and State of Defendant's Residence:                                                            sfgru;ture of Judge
Little Rock, AR
                                                                           D.P. Marshall Jr.                   United States District Judge
                                                                                                  Name and Title of Judge



                                                                                                           Date
AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet 2- Imprisonment
                                                                                                 Judgment - Page   -=2-    of   8
DEFENDANT: Marcus Jermaine Buckner
CASE NUMBER: 4:17-cr-110-DPM-1


                                                              IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
4 months, to be served concurrently with Buckner's sentence in Pulaski County Circuit Court Case No. 60CR-17-233.




    lif'   The court makes the following recommendations to the Bureau of Prisons:

1) that Buckner participate in a substance-abuse treatment program during incarceration; and
2) that Berry participate in educational and vocational programs during incarceration.



    !if"   The defendant is remanded to the custody of the United States Marshal.

    •      The defendant shall surrender to the United States Marshal for this district:
           •    at   _________ •                       a.m.      •    p.m.   on
           •    as notified by the United States Marshal.

    •      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           •    before 2 p.m. on
           •    as notified by the United States Marshal.
           •    as notified by the Probation or Pretrial Services Office.

                                                                      RETURN

I have executed this judgment as follows:




           Defendant delivered on                                                     to

at - - - - - - - - - - - - - - with a certified copy of this judgment.




                                                                                              UNITED STA TES MARSHAL



                                                                             By---------------------
                                                                                           DEPUTY UNITED STATES MARSHAL
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 3 - Supervised Release
                                                                                                Judgment-Page      Lor            8__
DEFENDANT: Marcus Jermaine Buckner
CASE NUMBER: 4:17-cr-110-DPM-1
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 8 months.




                                                   MANDATORY CONDITIONS
l.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                • The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                    substance abuse. (check ifapplicable)
4.     • You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check ifapplicable)
5.    l!f You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     • You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
          as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
          where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    •   You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 3A - Supervised Release
                                                                                                Judgment-Page     __4_    of
DEFENDANT: Marcus Jermaine Buckner
CASE NUMBER: 4:17-cr-110-DPM-1

                                   STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
      your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
      different time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
      and when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
      from the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
      officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
      from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
      officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
      or your job responsibilities), you must notify the probation officer at least 10 days before the change. lfnotifying the
      probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
      been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
      permission of the probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
      that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
      nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
      without first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
      may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
      contact the person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and
Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                          Date
  AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                         Sheet 3D - Supervised Release
                                                                                      Judgment-Page   5     of
 DEFENDANT: Marcus Jermaine Buckner
 CASE NUMBER: 4:17-cr-110-DPM-1

                                        SPECIAL CONDITIONS OF SUPERVISION
S 1) Buckner must participate, under the guidance and supervision of the probation officer, in a substance-abuse
treatment program, which must include regular and random drug testing, and may include outpatient counseling,
residential treatment, recovery meetings, or some combination of those options.
AO 245D (Rev. 09/19)     Judgment in a Criminal Case for Revocations
                         Sheet 5 - Criminal Monetary Penalties

                                                                                                        Judgment - Page _   _:6:___   of   8
DEFENDANT: Marcus Jermaine Buckner
CASE NUMBER: 4:17-cr-110-DPM-1
                                            CRIMINAL MONETARY PENAL TIES
     The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth on Sheet 6.

                       Assessment                Restitution                   Fine                  AVAA Assessment*           JVTA Assessment**
TOTALS          $      100.00                $                             $                     $                          $



D    The determination of restitution is deferred until
                                                        ----
                                                             . An Amended Judgment in a Criminal Case (AO 245C) will
     be entered after such determination.

D    The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
     otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
     victims must be paid before the United States is paid.

Name of Payee                                 Total Loss***                           Restitution Ordered            Priority or Percentage




TOTALS                                  $ _ _ _ _ _ _o_.o.c__o_                   $" - - - - - - -0.00
                                                                                                   --




D     Restitution amount ordered pursuant to plea agreement $ _ _ _ _ _ _ __

•     The defendant must pay interest on restitution or a fine more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
      subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      D the interest requirement is waived for the                D fine         D    restitution.

       D   the interest requirement for the          D     fine        D   restitution is modified as follows:



* Amy, Vickyyand Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for ictims ofTraffickin~ Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount oflosses are required under Chapters 109A, 110, 1 lOA, and 113A of Title 18 for offenses committed
on or after September 13, 1994, but before April 23, 1996.
 AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                        Sheet 5A -- Criminal Monetary Penalties
                                                                           Judgment-Page   7   of   8_
 DEFENDANT: Marcus Jermaine Buckner
 CASE NUMBER: 4:17-cr-110-DPM-1

                   ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES
The Court reimposed Buckner's unpaid $100 special assessment obligation.
 AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                         Sheet 6 --- Schedule of Payments

                                                                                                     Judgment -   Page      8     of     8
 DEFENDANT: Marcus Jermaine Buckner
 CASE NUMBER:4:17-cr-110-DPM-1


                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A    [ti' Lump sum payment of$            _1_0_0_.0_0_ _ _ _~due immediately, balance due

           D not later than      _ _ _ _ _ _ _ _ _ _ _ , or
           Ill   in accordance with D C, D D,      D E,or                   Ill    F below); or

B    D Payment to begin immediately (may be combined with                   •     C,    D D, or D F below); or
C    D Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                 ____ (e.g., months or years), to commence              ____ (e.g., 30 or 60 days) after the date of this judgment; or

D    D Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
           _______ (e.g., months or years), to commence                 ____ (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E    D Payment during the term of supervised release will commence within        _ _ _ _ (e.g., 30 or 60 days) after release
           from imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay.
F    !i1   Special instructions regarding the payment of criminal monetary penalties:
       If Buckner can't pay the special assessment immediately, then during incarceration, he must pay 50 percent of all
       funds available to him. After release, he must pay 10 percent of his gross monthly income. Buckner must make
       payments until the assessment is paid in full.



Unless the court has expressly ordered otherwise in the special instruction above, if this judgment imposes imprisonment, payment of
criminal monetary penalties is due during the period of imprisonment. All criminal monetary penalties, except those payments made
through the Federaf Bureau of Prisons' Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D    Joint and Several

     Case Number
     Defendant and Co-Defendant Names                                                     Joint and Several              Corresponding Payee,
     (including defendant number)                            Total Amount                      Amount                        if appropriate




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

D    The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA
assessment, (5) ~ne principal, (6) fine interest, (7) community restitution, (8) NTA assessment, (9) penalties, and (10) costs, including
cost of prosecut10n and court costs.
